BOOTH, J.,
Dissenting.
I would uphold the search. The inspector had authority to have the cargo area of the vehicle opened for inspection. Obviously, its contents could not have been inspected otherwise.1 When consent to search was denied, the inspector properly obtained a search warrant based on the odor of marijuana. Marijuana, a plant product raised for human consumption, is grown in the soil and subject to diseases, insects and other conditions which are of concern under state and federal laws. As such, it is subject to the reasonable exercise of the police power for the same reasons which are the basis for all inspections under Florida Statutes, Chapter 570. Its nature as illegal contraband does not exempt it from the inspection laws. Therefore, the odor of marijuana, emanating from the closed vehicle constituted probable cause to believe that the inspection laws were being evaded and properly supported the issuance of the search warrant.

. Sharpe v. State, 370 So.2d 42 (Fla. 1st DCA 1979).